Case 1:18-cr-00104-MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Criminal Case No. 18-cr-00104-MSK-GPG
UNITED STATES OF AMERICA,
Plaintiff,
V.
2. LONG LUONG “Peter”,

Defendant.

 

STATEMENT OF DEFENDANT IN ADVANCE OF GUILTY PLEA

 

I acknowledge and certify that I have been advised of and understand the following facts and
rights, that all representations contained in this document are true and correct, and that my
attorney has assisted me as I have reviewed and completed this document.

1. The nature of the charges against me have been explained to me by my attorney. |
have had an opportunity to discuss with my attorney both the nature of the charges
and the elements which the government is required to prove.

2. Iknow that when the Court sentences me, the Court will consider many factors.
These factors are listed in 18 U.S.C. § 3553 and include (a) the nature and
circumstances of the offense and my personal history and characteristics, (b) the need
for a sentence to reflect the seriousness of the offense, promote respect for the law,
provide just punishment, afford deterrence, protect the public, and provide me with

needed training, care or correctional treatment in the most effective manner, (c) the

kinds of sentences available to the court, (d) the advisory sentencing guidelines

 

 
Case 1:18-cr-00104-MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 2 of 7

established by the U.S. Sentencing Commission, (e) the pertinent policy statements of
the U.S. Sentencing Commission, (f) the need to avoid unwarranted sentence
disparity among defendants with similar records who have been found guilty of
similar conduct and (g) the need to provide restitution. No single factor is controlling
or determinative. I recognize that it is possible that the Court could, after considering
these factors, impose any sentence in my case, including one which is as severe as the
maximum term of imprisonment, the maximum fine, full restitution (if applicable),
the maximum term of supervised release, and a special assessment, all as set out in
paragraph 3 below.

3. I know that the following penalties may be imposed as a result of my guilty plea:

a. Imprisonment for a term of not less than 10 years nor more than life;

b. A term of supervised release of not less than 5 years;

c. A fine of not more than $10,000,000, pursuant to the statute that I admit I
violated and/or the alternative fine schedule set out at 18 U.S.C. § 3571;

d. A special assessment of $100, pursuant to 18 U.S.C. § 3013.

4. Iknow that if] am convicted of more than one count, the sentences imposed may be
either concurrent (served at the same time) or consecutive (served separately or back-
to-back) unless the statutory penalty for an offense of conviction expressly requires
that a sentence be imposed to run consecutively.

5. I know that in addition to any punishment that the Court may impose, there are
collateral consequences to pleading guilty to a crime. These consequences are neither

imposed nor controlled by the Court. For example, pleading guilty may result in a

loss of civil rights, including but not limited to the rights to possess firearms, vote,

 
Case 1:18-cr-00104-MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 3 of 7

hold elected office, and site on a jury. And, if] am not a citizen of the United States,
these consequences may include deportation from the United States or indefinite
confinements if there is no country to which I may be deported, denial of the right to
enter the United State in the future, and denial of citizenship.

6. I know that if I am given a term of supervised release as a part of my sentence, that
supervised release will only begin to run upon my released from custody on all terms
of imprisonment imposed by this and any other courts. I understand that any
violation of the conditions of supervised released during its term may lead to an
additional prison sentence and additional supervised release being imposed.

7. Iknow that there is no parole in the federal system and that I will be required to serve
the entire sentence of imprisonment which may be imposed in my case, reduced only
by such good times and/or program allowances as may be set by Congress and
applied by Bureau of Prisons.

8. I know that if a fine or restitution is imposed as a part of my sentence, I will be
required to pay interest on any amount in excess of $2500, unless the fine or
restitution is paid in full before the fifteenth day after the date of the judgment or
unless interest is waived by the Court.

9. I know that if a fine or restitution is imposed as a part of my sentence, I will be
required to pay it in a timely manner. Failure to do so may trigger monetary
penalties, collection efforts by the government, potential revocation of any probation
or supervised release, and/or exposure to prosecution for “Criminal Default” under 18

USS.C. §3615.
Case 1:18-cr-00104-MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 4 of 7

i. In order for me to be convicted, the government must prove each and every
element of the offense with which I am charged, beyond a reasonable doubt;

j. In order for me to be convicted, the jury must reach a unanimous verdict of
guilty, meaning all jurors must agree that I am guilty; and

k. IfI were to be convicted, I could appeal both my conviction and whatever
sentence the Court later imposed, and if I could not afford and appeal, the
government would pay the cost of the appeal, including the cost of an
appointed attorney.

13. I know that if I plead guilty, there will not be a trial of any kind.

14. I know that if I plead guilty, there will be no appellate review of the question of
whether or not I am guilty of the offense to which I have pled guilty.

15. I know that the terms of my plea agreement with the government contain a waiver of
my right to appeal or to collaterally attack the sentence. Specifically, I have agreed to
waive the right to appeal any matter in connection with this prosecution, conviction,
or sentence unless it meets one of the following criteria: (1) the sentence exceeds the
maximum penalty provided in the statute of conviction; (2) the sentence exceeds the
advisory guideline range that applies to a total offense level of 30; or (3) the
Government appeals the sentence imposed. If any of these criteria apply, the
defendant may appeal on any ground that is properly available in an appeal that
follows a guilty plea.

16. I know that I waive the right to challenge the prosecution, conviction or sentence in
any collateral attack including, but not limited to, a motion brought under 28 U.S.C. §

2255. This waiver provision does not prevent the defendant from seeking relief

 
17.

18.

19.

20.

Case 1:18-cr-00104-MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 5 of 7

otherwise available in a collateral attack on any of the following grounds: (1) the
defendant should receive the benefit of an explicitly retroactive change to the
sentencing guidelines or sentencing statute; (2) the defendant was deprived of the
effective assistance of counsel; or (3) the defendant was prejudiced by prosecutorial
misconduct.

No agreements have been reached and no representations have been made to me as to
what the sentencing in this case will be, except those which were explicitly detailed in
the document entitled “Plea Agreement” which I and the government have signed. I
further understand that any sentencing agreements and stipulations in the document
entitled “Plea Agreement” are binding on the Court only if the parties ask the Court in
that document to be so bound pursuant to Rule 11(c)(1)(C) and only if the Court
agrees to be so bound when it accepts my guilty plea.

The only plea agreement which has been entered into with the government is that
which is set out in the document entitled “Plea Agreement” which has been signed by
the government and me and which I incorporate herein by reference.

I understand that the Court will make no decision as to what my sentence will be until
a Presentence Report has been prepared by the Probation Department and received
and reviewed by the Court.

I know that when I enter my plea of guilty, the Court may ask me questions under
oath about the offense to which I have pled guilty. Such questions, if asked of me on
the record and in the presence of my attorney, must be answered by me, and if I give

false answers, I can be prosecuted for perjury.

 
 

ee tase 1 13-cl-U0104-MSK-GPG Document 103
,LO-Cr -MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 6 of 7

21. | know that I have the right to ask the Court any questions that I have concerning my
rights, these proceedings, and my plea to the charge.

22. 1am 63 years of age. My education consists of some elementary schooling. I cannot
easily understand the English language. I am not taking any medications which
interfere with my ability to understand the proceedings in this matter or which impact
or affect my ability to choose whether to plead guilty.

73. Other than the promises of the government set out in the document entitled “Plea
Agreement”, no promises and no threats of any sort have been made to me by anyone
to induce me or to persuade me to enter my plea in this case.

24. No one has promised me that I will receive probation, home confinement or any other
specific sentence desired by me because of my plea of guilty.

25. [have had sufficient opportunity to discuss this case and my intended plea of guilty
with my attorney. I do not wish to consult with my attorney any further before I enter
my pela of guilty.

26. | am satisfied with my attorney. I believe that I have been represented effectively and
competently in this case.

27. My decision to enter the plea of guilty is made after full and careful thought, with the
advice of my attorney, and with full understanding of my rights, the facts and
circumstances of this case, and the potential consequences of my plea of guilty. I was
not under the influence of any drugs, medication, or intoxicants which affect my
decision-making ability when I made the decision to enter my guilty plea. I am not
now under the influence of any such drugs, medications or intoxicants.

28. | want to plead guilty and have no mental reservations about my decision.

 
Case 1:18-cr-00104-MSK-GPG Document 103 Filed 05/21/19 USDC Colorado Page 7 of 7

29. Insofar as it shows my conduct, the summary of facts set out in the document entitled
“Plea Agreement” is true and correct, except as I have indicated in that document.

30. I know that I am free to change or delete anything contained in this document and that
Lam free to list my objections and my disagreements with anything contained in the
document entitled “Plea Agreement”. I accept both documents as they are currently
drafted.

31. I wish to plead guilty to the following charge:

Conspiracy to Manufacture and/or Possess with Intent to Distribute 1000 or More
Plants of Marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(A)(vii) and 846.

Dated this the ara day of May, 2019.

| AMS V, \ ANOVA
Defendant * SS

I certify that I have discussed this statement and the document entitled “Plea Agreement” with

the Defendant. I certify that I have fully explained the Defendant’s rights to him and have
assisted him in completing this form. I believe that the Defendant understands his rights and

these statements.
\ fake

Attokney for Defendant
CERTIFICATE OF SERVICE
I certify that on this the 2pr day of May, 2019 I have served a copy on all parties to the case via

” we AY

Attyiney for Defendant

 

 
